Title: To Benjamin Franklin from Jean-Baptiste Le Roy, [27 July 1783]
From: Le Roy, Jean-Baptiste
To: Franklin, Benjamin


          
            [July 27, 1783]
          
          Voici une lettre Mon Illustre Docteur que M. Cassini Le Pere ma
            chargé de vous remettre. Votre present a
            été reçu hier à lAcadémie avec beaucoup de reconnoissance et il a été ordonné au
            Secrétaire de vous ecrire au Nom de la Compagnie pour vous en remercier.
          Le Jeune Dr Home dont je vous ai parlé hier et qui va a Veinne se chargera très
            volontiers de votre lettre pour M. Ingenhouz et sera bien flatté d’arriver chez lui
            porteur d’une pareille Lettre. C’est un jeune Médecin d’Ecosse de merite. Si vous
            comptez ou que votre temps vous le permette de lui donner cette lettre ayez la bonté de
            me l’envoyer parcequ’il doit envoyer chercher ce matin celles que j’ai écrites pour lui
            et que je lui ai promises. Recevez Mon
            Illustre Docteur mille nouvelles assurrances de tout mon attachement
          
            Le Roy
            L’homme a l’experience du ballon de 35 pieds de diamètre est
              arrivé et je compte vous le mener un de ces jours
          
          
          Addressed: A Monsieur / Monsieur
            Franklin
          Notation: Le Roy
        